Citation Nr: 1700109	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  14-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  The RO in Baltimore, Maryland is currently the Agency of Original Jurisdiction.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

During the entire period of the claim, the social and occupational impairment from the Veteran's PTSD has more nearly approximated total impairment in most areas.


CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation for the Veteran's PTSD throughout the entire appeal period.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).



Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of background, the Veteran has been service connected for PTSD since July 2007.  In June 2009, he initiated a claim for an increased PTSD rating.  Thereafter, in a December 2009 rating decision, the RO confirmed and continued the previously assigned 70 percent rating.  The Veteran timely appealed the assigned evaluation.  Therefore, the issue presently before the Board is entitlement to an evaluation in excess of 70 percent throughout the entire claim period. 

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70


Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment of functioning score (GAF) of 31 - 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records from the Baltimore and Perry Point VA Medical Centers (VAMCs), as well as his September 2008, November 2009 and September 2013 VA examinations reports reveal GAF scores ranging from 40-55.  This evidences symptoms sufficient to cause impaired reality testing or major impairments in several areas.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's treatment reports from the Baltimore and Perry Point VAMCs show he has received consistent mental health care throughout the period of the claim.  In addition, these records show he received inpatient psychiatric care in December 2010, and again in May 2013.  These outpatient treatment records also show he has consistently reported several significant symptoms and impairments, which include: continuous depressed mood, anxiety, anhedonia, intrusive thoughts, dysfunctional sleep with frequent nightmares, significant relationship problems, impaired judgment and insight, avoidance of stimuli, irritability with periods of violent outbursts, chronic mood impairment, isolation, and a constricted affect.  

Further, the Veteran's spouse submitted a statement in September 2014, which provided insight into the symptoms he experienced.  In her statement, she described him as experiencing mood swings, as well as periods where he will not talk or eat.  She also stated the Veteran exhibited episodes of angry outbursts where he became argumentative, as well as periods of depression.  In addition, his spouse described the Veteran as "isolated as if he is in another world."  His spouse indicated the Veteran's symptoms have led to family problems.  

The Veteran was afforded a VA examination in September 2008.  The examiner initially stated the Veteran was experiencing nightmares on a daily basis, as well as flashbacks of his time in Vietnam.  In addition, the Veteran reported experiencing anxiety in public places, and stated he tended to stay at home.  The Veteran indicated he had not worked since 1999, and that since his initial PTSD examination his symptoms had worsened.  During his mental health examination, the examiner chronicled a depressed affect and anhedonia.  In sum, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.  In addition, the examiner found the Veteran incompetent to handle his VA funds, as a result of cannabis use, which the Veteran's treatment notes indicate is a form of self-medication of his depressed mood and stress.  

The Veteran underwent a second VA examination in November 2009.  During this examination, the Veteran stated he was having even more difficulty falling asleep, increased exaggerated startle responses, worsening of mood, heightened irritability, and more intrusive recollections of traumatic events.  The Veteran also stated he had become more socially isolated.  The examiner found the Veteran's PTSD symptoms occurred on a daily basis, and the severity of those symptoms was high.  The examiner found the Veteran to be both depressed and anxious during examination.  The Veteran was again diagnosed with PTSD, with a correlated depressive disorder, and assigned a GAF of 45.  The examiner found the Veteran fully disabled as a result of his service-connected PTSD, and non-service connected hypertension and hepatitis C; however, the examiner failed to address whether the Veteran's PTSD alone would preclude employment.  

Thereafter, in a March 2011 statement from his treating Psychiatrist, the Veteran was described as exhibiting "severe symptoms" of PTSD.  After chronicling many of those same symptoms shown above, the clinician found the Veteran "unable to keep a job and is unemployable."

The Veteran underwent his most recent VA examination in May 2013.  At that time, the examiner found the Veteran continued to experience symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, as well as difficulty adapting to stressful circumstances to include work and worklike settings.  The examiner also stated the Veteran continues to experience recurrent distressing thoughts and dreams, avoidance, marked diminished interest in activities, feelings of detachment, and irritability.  In sum, the examiner stated that as a result of his PTSD symptoms, and the number of years since he has worked, it would be unlikely he would find work and be able to manage.  

Based on the above-noted evidence, the Board finds the Veteran's disability has resulted in occupational and social impairment that more nearly approximates total impairment  than deficiencies in most areas.  The copious evidence plainly establishes the Veteran's disability has prevented him from working, caused him marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in judgment.  In short, the Veteran's manifestations throughout the pendency of the claim have been consistently described.  Since the Veteran's claim for an increased rating was initiated in June 2009, the evidence establishes his PTSD has been severely incapacitating.  Several clinicians have assessed his GAF as falling within the 40-47 range, which is manifest evidence of serious impairments in most areas of functioning.  As indicated above, the Veteran has symptoms that cause impairment in most areas of life functioning.  His irritability, lack of impulse control, impaired sleep, and near constant depressed mood have resulted in his inability to maintain substantially gainful work.  Additionally, the Veteran's psychiatric manifestations such as irritability, exaggerated startle response, and anxiety have curtailed his ability to function socially.  There is also evidence of impaired judgment, such as his cannabis abuse and periods of non-communication with his spouse.  Further, there is clear evidence of impaired mood.  

Accordingly, a 100 percent rating is warranted throughout the period under appeal.  In closing, the Board notes that a TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue.  


ORDER

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


